[Schawk, Inc. letterhead] May7, VIA FACSIMILE AND EDGAR United States Securities and Exchange Commission Division of Corporation Finance 100 F Street N.E. Washington, D.C.20549-3651 Attention:Patrick Kuhn Re: Schawk, Inc. File No. 001-09335 Item 4.02 Form 8-K Filed April 1, 2008 Ladies and Gentlemen: Schawk, Inc. (the “Company”) hereby submits the following response to the comments contained in the letter from Patrick Kuhn of the Staff of the Securities and Exchange Commission (the “Commission”) dated April9, 2008 (the “Comment Letter”) with respect to the above-referenced filing. Please note the numbered item below corresponds to the number of the corresponding comment (set forth in bold italics below) from the Comment Letter. 1.We note that the pending restatement is a result of accounting errors primarily from software capitalization and timing of revenue and cost recognition at the digital solutions business. The software capitalization errors appear to be the most significant of the errors. We also note from your December 3, 2007 and January 22, 2008 correspondence to the staff that only certain immaterial costs were deemed non capitalizable and therefore no adjustment to or disclosure in the consolidated financial statements were required. Please tell us in clear and concise detail the facts and circumstances surrounding your conclusion to restate prior period financial statements given your previous conclusion that the prior period financial statements did not require adjustment. In your response, explain the changes in your analysis that lead you to conclude that the prior period financial statements should be restated. Our decision to restate our financial statements was due primarily to the identification of additional accounting errors subsequent to our January 22, 2008 response to the Staff’s letter dated December 17, 2007.These additional errors, which were determined to be material, were unrelated to the items addressed in our prior correspondence with the Staff and were identified U.S.
